          Case 2:19-cr-00109-TS Document 86 Filed 07/02/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,
                                                    MEMORANDUM DECISION AND
                       Plaintiff,                   ORDER

v.

ANTONIO PAUL VELASQUEZ,
                                                    Case No. 2:19-CR-109 TS
                       Defendant.
                                                    District Judge Ted Stewart



       This matter is before the Court on Defendant’s Motion for Review of Magistrate Judge’s

Denial of Emergency Motion for Bail Review and Release. For the reasons discussed below, the

Court will deny the Motion and order Defendant’s continued detention.

                                        I. BACKGROUND

       Defendant was charged with, and ultimately pleaded guilty to, multiple counts of bank

robbery. Defendant is housed at the Weber County Jail and is currently awaiting sentencing.

Defendant reports that he has had asthma since childhood, uses a prescribed inhaler, and

experiences daily wheeziness. Defendant requests release based on a series of recent cases of

COVID-19 at the Weber County Jail.

                                         II. DISCUSSION

       The Court considers Defendant’s request for a review of the Magistrate Judge’s order of

detention under 18 U.S.C. § 3145(b) and DUCrimR 57-16(a)(1). The Court conducts its own de

novo review of the detention issue giving no deference to the Magistrate Judge’s findings or




                                                1
            Case 2:19-cr-00109-TS Document 86 Filed 07/02/20 Page 2 of 5




conclusions. 1 In so doing, the Court may elect to start from scratch and take evidence—whether

or not new evidence is proffered—and also may incorporate the record of the proceedings

conducted by the Magistrate Judge, including any exhibits. 2

       Defendant argues that two provisions of the Bail Reform Act allow for his release. The

Court will discuss each in turn.

       Defendant first cites to 18 U.S.C. § 3145(c). Because Defendant is subject to detention

pursuant to 18 U.S.C. § 3143(a)(2), the Court can release a defendant under § 3145(c) only if it

finds by clear and convincing evidence that the person is not likely to flee or pose a danger to the

safety of any other person or the community and that there are exceptional reasons why the

person’s detention would not be appropriate. 3 Defendant fails to demonstrate, let alone

demonstrate by clear and convincing evidence, that he does not pose a danger to the community.

Defendant’s crimes of conviction show that he is a danger to the community. Defendant argues

that he did not use weapons or engage in assaultive conduct, and that the robberies were related

to his addiction. However, these facts do not alleviate the danger posed by Defendant. While

the Court commends Defendant’s efforts to address his addiction, he remains a danger. As a

result, the Court need not determine whether Defendant has shown exceptional reasons why his

detention would not be appropriate. Therefore, release is not appropriate under this provision.




       1
          DUCrimR 57-16(a)(1) (providing for de novo review of detention orders); United States
v. Lutz, 207 F. Supp. 2d 1247, 1251 (D. Kan. 2002); see also United States v. Cisneros, 328 F.3d
610, 616 n.1 (10th Cir. 2003) (holding that district court’s review under §3145(a) is de novo).
       2
           Lutz, 207 F. Supp. 2d at 1251.
       3
           18 U.S.C. § 3143(a)(1); 18 U.S.C. § 1345(c).


                                                 2
              Case 2:19-cr-00109-TS Document 86 Filed 07/02/20 Page 3 of 5




         Defendant next cites to 18 U.S.C. § 3142(i)(4), which allows the Court to temporarily

release a defendant “to the extent that the judicial officer determines such release to be necessary

for preparation of the person’s defense or for another compelling reason.” This provision,

however, falls under that portion of the Bail Reform Act that addresses release or detention

pending trial. The Tenth Circuit has not considered the issue, but a number of courts have

concluded that this provision does not apply where, as here, a defendant is awaiting sentencing. 4

The Court agrees with the reasoning of those cases.

         Even if this provision did apply, it would not alter the Court’s conclusion. Courts have

considered four factors in considering motions for temporary release related to the COVID-19

pandemic. These include:

         (1) the original grounds for the defendant’s pretrial detention, (2) the specificity of
         the defendant’s stated COVID-19 concerns, (3) the extent to which the proposed
         release plan is tailored to mitigate or exacerbate other COVID-19 risks to the
         defendant, and (4) the likelihood that the defendant’s proposed release would
         increase COVID-19 risks to others. 5

         Considering these factors, detention remains appropriate. First, the grounds for

Defendant’s original pretrial detention remain. Under the factors set out in 18 U.S.C. § 3142(g),

Defendant remains a danger to the community and nothing in his request for release alters this

conclusion.

         Second, Defendant’s COVID-19 concerns are largely vague and conclusory. Defendant

Motion is primarily based on general statements about the potential spread of disease in jails.


         4
         See United States v. Williams, ---F. Supp. 3d.---, 2020 WL 3248288, at *3 (W.D.N.Y
June 16, 2020) (discussing cases).
         5
             United States v. Clark, ---F. Supp. 3d.---, 2020 WL 1446895, at *3 (D. Kan. Mar. 25,
2020).


                                                   3
            Case 2:19-cr-00109-TS Document 86 Filed 07/02/20 Page 4 of 5




Defendant also points to recent COVID-19 infections at the Weber County Jail. However, there

is nothing before the Court to suggest that the Weber County Jail is not taking adequate

precautions to protect the health and safety of the inmates housed there. The government has

presented evidence that the jail has a detailed plan on how to address the pandemic. 6 Further, the

Court has little information about Defendant’s asthma. Defendant states that he has asthma, uses

an inhaler, and experiences daily wheezing. However, in his Presentence Report, Defendant

stated that he is in good physical health and does not take prescribed medication. This

conflicting information prevents the Court from determining whether Defendant’s condition puts

him at a higher risk of suffering severe illness from COVID-19.

       Finally, Defendant’s proposed release plan does not appear to mitigate the risks to

Defendant while avoiding creating additional risks. Defendant states that he has been accepted

to a residential treatment program. However, this type of living environment will likely pose

some of the same risks that form the basis of Defendant’s Motion. Therefore, Defendant’s

Motion will be denied.

                                       III. CONCLUSION

       It is therefore

       ORDERED that Defendant’s Motion for Review of Magistrate Judge’s Denial of

Emergency Motion for Bail Review and Release (Docket No. 83) is DENIED. Defendant is

ordered to remain detained pending sentencing.




       6
           See Docket No. 85 Ex. A.


                                                 4
   Case 2:19-cr-00109-TS Document 86 Filed 07/02/20 Page 5 of 5




DATED this 2nd of July, 2020.

                                BY THE COURT:



                                Ted Stewart
                                United States District Judge




                                   5
